                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-5355 PA (KSx)                                           Date     June 21, 2019
 Title            Ara Martirosyan v. Safeco Insurance Company of America, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Safeco Insurance Company of
America (“Defendant”). (Docket No. 1.) Defendant asserts that this Court has jurisdiction over the
action based on the Court’s diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co.,
511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564,
566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, DFS must prove that there is complete
diversity of citizenship between the parties and that the amount in controversy exceeds $75,000. 28
U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a citizen of the
United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088,
1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or to
which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For
the purposes of diversity jurisdiction, a corporation is a citizen of any state where it is incorporated and
of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics,
Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of
its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are citizens.”).

         The Notice of Removal alleges that complete diversity exists because “Plaintiff Ara Martirosyan
is a resident of California, as alleged in paragraph 3 of his complaint.” (Notice of Removal ¶ 4(a).)
Defendant thus relies solely on Plaintiff’s complaint, which alleges only Plaintiff’s state of residence.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
                                                                                                      JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-5355 PA (KSx)                                         Date   June 21, 2019
 Title          Ara Martirosyan v. Safeco Insurance Company of America, et al.

(See Compl. ¶ 4, Notice of Removal Ex. A.) Because an individual is not necessarily domiciled where
he or she resides, Defendant’s allegations are insufficient to establish Plaintiff’s citizenship and,
therefore, to invoke this Court’s diversity jurisdiction. “Absent unusual circumstances, a party seeking
to invoke diversity jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.” Kanter, 265 F.3d at 857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525,
527 (N.D. Cal. 1963) (“A petition [for removal] alleging diversity of citizenship upon information and
belief is insufficient.”).

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles County
Superior Court, Case No. 119STCV16317, for lack of subject matter jurisdiction. See 28 U.S.C.
§ 1447(c).

          IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 2 of 2
